DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without adding significantly more. The claim recites an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to either a practical application of the abstract idea or significantly more than the abstract idea itself. Groupings of abstract ideas include: Mathematical Concepts, Mental Processes and Certain Methods of Organizing Human Activity. 
Certain Methods of Organizing Human Activity include: 
Fundamental economic principles or practices, 
Commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and 
Managing personal behavior or relationships or interaction between people (including social activities, teaching and following rules or instructions).
Mathematical Concepts
Mathematical relationships
Mathematical formulas
Mathematical calculations
Mental Processes
Concepts performed in the human mind (including an observation, evaluation, judgement, opinion)
Step 1
In the instant case, claim 1 is directed to a process. 
Step 2A Revised (First Prong)
Determine whether Claim 1 is directed to a judicial exception. Claim 1 is representative of claims 2-20. Elements of an abstract idea are underlined:
Claim 1. A method comprising:
obtaining information identifying products offered by a user of an online system, the obtained information including one or more pictures of different products; 
receiving, at the online system, a content item from the user for presentation to other users, the content item including an image;
determining, by the online system, confidences of an object identified in the image matches each of a set of products offered by the user by applying a identification model to the identified object and to pictures of each product of
the set;
determining that the identified object has a confidence of matching a product of the set equaling or exceeding a threshold confidence value; and
responsive to the determining:
generating a tag that includes metadata describing the product of the set for which the identified object has the confidence equaling or exceeding the threshold confidence value, and
automatically including the tag in the content item or providing an interface enabling the tag to be included in the content item.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes while following a procedure that organizes human activity. Human-based image matching utilizes mental processes implementing a threshold of confidence- an object is a basketball (recognizable) or not recognizable (due to blurry image it could be either a basketball or soccer ball). Metadata is information that summarizes the object. For example, a human can created a tag that describes the price, weight or diameter and color of the object for example.
Step 2A (Second Prong)
Integration into a practical application:
a) requires an additional element or a combination of elements in the claim to apply, rely on, or use the judicial exception in a manger that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception; and 
b) uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application.
Limitations that are indicative of integration into a practical application comprise:
Improvements to the functioning of a computer, or to any other technology or technical field, see MPEP 2106.05(a) formerly considered under Step 2B.
No evidence of an improvement to the functioning of a computer, or to any other technology or technical field.
Applying the judicial exception with, or by use of, a particular machine, see MPEP 2106.05(b); formerly considered under Step 2B.
No evidence exists in the instant specification or claims of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing, see MPEP 2106.05(c) formerly considered under step 2B.
No evidence exists of a transformation or reduction of a particular article to a different state or thing.
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, see MPEP2106.05(e), formerly considered under step 2B, and Vanda Memo.
The claim does not go beyond generally linking the use of the judicial exception to a particular technological environment, e.g. processor. 
Limitations that are not indicative of integrations into a practical application comprise:
Adding the words “apply it” (or an equivalent) with the judicial exceptions, or mere instructions to implement an abstract ideal on a computer, or merely uses a computer as tool to perform an abstract idea, see MPEP 2106.05(f), formerly considered under step 2B.
Adding insignificant extra-solution activity to the judicial exception, see MPEP 2106.05(g), formerly considered under step 2B.
Generally linking the use of the judicial exception to a particular technological environment or field of use, see MPEP 2106.05(h) formerly considered under step 2B.
The claims and instant specification generally link the use of the judicial exception to a particular technological environment or field of use, e.g. database
Computing elements are in italics:
Claim 1. A method comprising:
obtaining information identifying products offered by a user of an online system, the obtained information including one or more pictures of different products; 
receiving, at the online system, a content item from the user for presentation to other users, the content item including an image;
determining, by the online system, confidences of an object identified in the image matches each of a set of products offered by the user by applying a identification model to the identified object and to pictures of each product of
the set;
determining that the identified object has a confidence of matching a product of the set equaling or exceeding a threshold confidence value; and
responsive to the determining:
generating a tag that includes metadata describing the product of the set for which the identified object has the confidence equaling or exceeding the threshold confidence value, and
automatically including the tag in the content item or providing an interface enabling the tag to be included in the content item.

The claim as a whole executes a method that is directed to an abstract idea comprising processes that can be executed by a human utilizing mental processes and conventional use of computing system to follow a procedure for organizing human activity. 
Step 2B (Revised)
In Step 2B, evaluate whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. When taken in combination together, does subject matter offer substantially more than the sum of the functions of the steps when each is taken alone?
If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible.
If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible.
Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 
Additional elements are bounded by “quotation” marks that may add significantly more to the abstract idea:
Claim 1. A method comprising:
obtaining information identifying products offered by a user of an online system, the obtained information including one or more pictures of different products; 
receiving, at the online system, a content item from the user for presentation to other users, the content item including an image;
determining, by the online system, confidences of an object identified in the image matches each of a set of products offered by the user by applying a identification model to the identified object and to pictures of each product of
the set;
determining that the identified object has a confidence of matching a product of the set equaling or exceeding a threshold confidence value; and
responsive to the determining:
“generating a tag that includes metadata describing the product of the set for which the identified object has the confidence equaling or exceeding the threshold confidence value,” and
automatically including the tag in the content item or providing an interface enabling the tag to be included in the content item.

The claim, when viewed as a whole, relies on conventional computer processing functions (receiving data, formatting storing data, retrieving data, manipulating data, calculating, searching data) that courts have routinely found insignificant to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. Manipulating/generating tags falls into the above conventional computer processing. As such, the claims amount to nothing significantly more than an instruction to implement the abstract idea across a generic computer network which is not enough to transform an abstract idea into a patent-eligible invention.
The elements of the instant method steps do not offer substantially more than the sum of the functions of the steps when each is taken alone. That is, the steps involved in the recited process undertake their roles in performance of their activities according to their generic functionalities which are well-understood, routine and conventional. The elements together execute in routinely and conventionally accepted coordinated manners and interact with their partner elements to achieve an overall outcome which, similarly, is merely the combined and coordinated execution of generic computer functionalities which are well-understood, routine and conventional activities previously known to the industry.
Claims 1-20 recite processes that can be executed by a human utilizing mental processes with conventional computing devices while following a procedure dependent upon human activity. This judicial exception is not integrated into a practical application because generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements store and retrieve information in memory and manipulate data which are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).

Conclusion
Accordingly, the examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-11 and 18-20 are rejected under 35 USC 103 as being unpatentable over Applicant’s Admissions, US 2021/0150611 “Admissions,” in view of Saxena et al., US 2018/0302682 “Saxena” IDS filed March 30, 2021.
In Admissions see at least:
(underlined art text is for reader convenience and emphasis)
Regarding claim 1: A method comprising: 
obtaining information identifying products offered by a user of an online system, the obtained information including one or more pictures of different products; 
[Admissions: 0003] Online systems, such as social networking systems, allow users to connect to and to communicate with other users of the online system. Users may create profiles on an online system that are tied to their identities and include information about the users, such as interests and demographic information. The users may be individuals or entities such as corporations or charities. Online systems allow users to easily communicate and to share content with other online system users by providing content to an online system for presentation to other users.
[Admissions: 0004] Additionally, many publishing users of an online system offer products for purchase by other users and distribute content items including the offered products to other users via the online system. For example, a publishing user offers home goods for purchase by other user and distributes content items including images of the home goods to other users to increase awareness of the home goods. To provide users with more information about products offered by a publishing user, the publishing user may include a tag having information about a product in a content item including the product. A tag may include a name and a price of the product, as well as a link to purchase the product. Information in the tag is displayed to a user viewing the content item when the user performs a specific interaction with the content item, allowing the user to easily obtain information about the product from the content item. Please note: name, price are examples of metadata.
[Admissions: 0005] However, conventional online systems require a publishing user to manually tag different products in a content item when the content item is provided to the online system. To manually tag different products in a content item, a publishing user reviews a corresponding product catalog and compares pictures of different products to products included in the content item. 
receiving, at the online system, a content item from the user for presentation to other users, the content item including an image;
[Admissions: 0004] Additionally, many publishing users of an online system offer products for purchase by other users and distribute content items including the offered products to other users via the online system.
[Admissions: 0005] … The publishing user then manually adds tags identifying different products from the product catalog matching products in the content item to the content item. This manual identification of products in a content item is resource intensive, involving significant time and computational resources to navigate through the publishing user's product catalog and compare different products to the content item. Because conventional techniques for adding tags identifying products in a content item to the content item are resource intensive, many publishing users will forgo identifying products content items provided to the online system, limiting dissemination of information about products available from the publishing user.
determining, by the online system, confidences of an object identified in the image matches each of a set of products offered by the user by applying an identification model to the identified object and to pictures of each product of the set; 
Rejection is based in part upon the teachings applied to claim 1 by Admissions and further taught and/or suggested by Admissions-Saxena.
In Admissions see at least:
[Admissions: 0005] However, conventional online systems require a publishing user to manually tag different products in a content item when the content item is provided to the online system. To manually tag different products in a content item, a publishing user reviews a corresponding product catalog and compares pictures of different products to products included in the content item. Please note: The user implements mental processes to match each of a set of product images with products images in a catalog and manually tags different products in a content item.
Although Admissions implies a mental process of determining confidences of an object identified in the image matches each of a set of the product offered by the user, Admission does not expressly mention applying an identification model to the identified object and to pictures of each product of the set. Saxena on the other hand would have taught Admissions techniques for implementing machine learning to automatically tag images based upon a confidence score achieving a threshold level. 
In Saxena see at least:
[Saxena: 0001] Communication systems allow users to connect and communicate with other users. Indeed, a user of a communication system, such as a social networking system, may create a profile accessible via the communication system that corresponds to a user identity and enables the user to follow other users, view digital content originating from other users, and otherwise engage in a user experience with other users of the communication system. Because of the increasing popularity of online communication and networking, as well as the increasing amount of digital media shared via users of various communication systems, a communication system (e.g., a social networking system) provides an ideal forum for merchants, marketers, and other entities to increase awareness and boost sales for products and services. In addition, communication systems provide an ideal forum for users to receive information and inquire about various products and services.
[Saxena: 0002] Many merchants increase awareness by distributing digital media (e.g., images, videos) to users of conventional communication systems. For example, many merchants provide digital media via sponsored advertisements delivered or otherwise made available to users of the communication system. In addition, many merchants enlist third-party users (e.g., influencers) to provide images and videos to further engage users of the communication system and increase awareness about various products and services. Conventional systems for increasing awareness via distributed digital media, however, has various drawbacks and limitations.
[Saxena: 0003] For example, conventional communication systems often fail to provide an effective way for viewers of digital media to learn more information about products shown within digital media. For instance, where a user views or otherwise receives a photo (or other digital media) in which an article of clothing is shown, a viewer of the photo often fails to immediately recognize the brand or model of the article of clothing. As a result, the viewer often expends considerable effort to learn more about the article of clothing by sending a message to an originator of the digital media or, alternatively, searching for the article of clothing via third-party websites.

[Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-generated digital content item includes the corresponding product shown therein.
[Saxena: 0153] In particular, FIG. 6 illustrates an example computing device 600 including a networking system 104 implemented thereon. As further shown, the networking system 104 includes a content matching manager 602, content ranking manager 604, immersive view manager 606, an insight creation manager 608, and a data storage 610 including, for example, product data 612, user data 614, and interaction data 616.
[Saxena: 0154] As discussed in one or more embodiments, the networking system 104 identifies objects that appear within digital content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog. In particular, in one or more embodiments, the content matching manager 602 analyzes a plurality of factors (e.g., signals) associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item. For example, the content matching manager 602 can determine the confidence score from a variety of factors including an analysis of a display of the digital content item (e.g., an analysis of the pixels of an image), user-interactions with respect to the digital content item, a relationship of a content creator of the digital content item with other users of the networking system 104, and other factors and signals discussed above.
[Saxena: 0155] In one or more embodiments, the content matching manager 602 determines the confidence score based on a machine learning model. For example, in one or more embodiments, the content matching manager 602 utilizes a machine learning model to develop an algorithm that considers and weights various factors for determining the confidence score for respective objects and products. For instance, the content matching manager 602 can utilize training data including digital content items known to include or otherwise correspond with products from the product catalog. The content matching manager 602 can utilize the training data to develop an algorithm or machine learning model for determining confidence scores for digital content items received via subsequent networking posts by users of the networking system 104. In one or more embodiments, the content matching manager 602 develops multiple machine learning models for respective products that consider various factors differently. Thus, in one or more embodiments, the content matching manager 602 considers various factors differently for individual products from the product catalog.
[Saxena: 0156] In addition, in one or more embodiments, the content matching manager 602 further refines the machine learning model(s) over time and based on additional information received. For example, where a user, merchant, or other entity overrides an association or otherwise indicates that the content matching manager 602 made an incorrect association with a product, the content matching manager 602 can modify the relevant algorithm and/or machine learning model accordingly. In addition, where the networking system 104 receives additional information (e.g., user information, product information), the content matching manager 602 can similarly update the algorithms and/or machine learning models according to the received information.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Saxena that use machine learning model(s) to match content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog based upon a confidence level would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bansal to the teachings of Admissions would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
determining that the identified object has a confidence of matching a product of the set equaling or exceeding a threshold confidence value; and 
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena.
In Admissions-Saxena see at least:
[Saxena: 0154] As discussed in one or more embodiments, the networking system 104 identifies objects that appear within digital content items (e.g., user-generated digital content items) and associates the objects with products from a product catalog. In particular, in one or more embodiments, the content matching manager 602 analyzes a plurality of factors (e.g., signals) associated with a digital content item and determines, based on the plurality of factors, a confidence score associated with a likelihood that a product from the product catalog appears within the digital content item.
responsive to the determining: 
generating a tag that includes metadata describing the product of the set for which the identified object has the confidence equaling or exceeding the threshold confidence value, and 
Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena.
In Admissions-Saxena see at least:
[Saxena: 0100] In one or more embodiments, the networking system 104 associates the digital content item and product based on whether the confidence score exceeds a threshold. For example, the networking system 104 may tag the product with the detected object and user-generated digital content item based on a threshold probability (e.g., a 90% likelihood) that the user-generated digital content item includes the corresponding product shown therein. Please note: A tag may include a name and a price of the product, as well as a link to purchase the product, see Admissions.
automatically including the tag in the content item or providing an interface enabling the tag to be included in the content item.
Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 8-10: Rejections are based upon the teachings and rationale applied to claim 1. A tag may include a name and price of the product, as well as a link to purchase the product. Please note: name, price and links are examples of metadata.
Regarding claims 11 and 18-20: Rejections are based upon the teachings and rationale applied to claim 1 and dependents of claim 1 reciting similar subject matter.
Claims 2-7 and 12-17 are rejected under 35 USC 103 as being unpatentable over Applicant’s Admissions, US 2021/0150611, and Saxena et al., US 2018/0302682, as applied to claim 1 further in view of Rehman et al., US 2011/0078049 “Rehman.”
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena-Rehman.
responsive to each confidence of the identified object matching a product of the set of products being less than the threshold confidence value, ranking products of the set of products based on confidences of the identified object matching different products of the set;
In Admissions-Saxena see at least:
[Saxena: 0176] As further shown in FIG. 7, the method 700 includes an act 740 of associating the user-generated digital content item with the product. In particular, in one or more embodiments, the act 740 includes associating, based on the confidence score, the user-generated digital content item with the product from the product catalog. In one or more embodiments, associating the user-generated digital content item with the product from the product catalog includes determining that the confidence score exceeds a threshold score associated with a corresponding likelihood that the detected object corresponds to the product from the product catalog. In response to determining that the confidence score exceeds the threshold score, associating the user-generated digital content item with the product involves tagging the user-generated digital content item with the product from the product catalog.
Although Admissions-Saxena do establish a confidence threshold score, Admissions-Saxena do not expressly mention ranking products that do not equal or exceed a confidence threshold. Rehman on the other hand would have taught Admissions-Saxena ranking algorithms that would be useful in ranking confidence scores and making improvements to the confidence scores.
In Rehman see at least:
[Rehman: 0014] To enable sellers who have listed items for sale via the on-line trading application to access and analyze the data that affects an individual item listing's ranking score, the online trading application includes a listing performance data engine module that is made accessible via an open API. Accordingly, a software application leveraging the API can make data requests to the listing performance data engine module. As such, sellers are provided access to data that is used in generating an individual item listing's listing performance score, thereby providing insight into why a particular item listing is presented in the search results pages at a particular page and/or position. For instance, if a seller desires to understand why a particular item listing it not listed on the first page of the search results pages, the seller might utilize a listing performance analysis application to query the listing performance data engine module for listing performance data that affects the listing performance score of one or more item listings. With an understanding of how the underlying algorithm uses the data, a seller can determine whether it may be possible to modify one or more attributes of his or her item listing to increase the item listing's listing performance score, thereby improving the page and/or position on which the item is shown in the search results page for a specific query, and ultimately increasing the likelihood that the item listing will result in a transaction (e.g., sale). Please note: First page versus second or higher pages implies a threshold value.
[Rehman: 0023] In general, the item listings are presented in the search results page in an order based on a ranking score that is assigned to each item listing that satisfies the query. In some embodiments, the item listings will be arranged in a simple list, with the item listing having the highest ranking score appearing at the top of the list, followed by the item listing with the next highest ranking score, and so on. In some embodiments, several search results pages may be required to present all item listings that satisfy the query. Accordingly, only a subset of the set of item listings that satisfy the query may be presented in the first page of the search results pages. In some embodiments, the item listings may be ordered or arranged in some other manner, based on their ranking scores. For instance, instead of using a simple list, in some embodiments the item listings may be presented one item listing per page, or, arranged in a grid, or in some manner other than a top-down list.
[0025] … In general, a seller can request listing performance data by an item listing number, by a category, by keyword, or by some combination of these. 
[Rehman: 0035] … For instance, in some embodiments, listing performance data for all item listings that would be displayed in the first page of the search results pages for a particular keyword or category might be presented to a seller. Accordingly, a seller can compare the listing performance data of his or her item listing with the listing performance data of those item listings that would appear on the first page of the search results pages to assess whether there is a particular item attribute that is causing the seller's item listing to not be displayed in the first page of the search results pages.
[Rehman: 0039] … With an understanding of how the underlying listing performance algorithms operate, a seller can utilize the listing performance data retrieved via the API to manipulate his or her item listings with a goal of improving the item listing's overall listing performance score, and ultimately improve the conversion rate (e.g., number of sales) resulting from the item listing.
[Rehman: 0050] In the example user interface of FIG. 7, a detailed listing performance view for a particular item listing is shown. In this detailed view, a variety of item attributes are displayed for the item listing, along with other items of listing performance data. The user interface enables a seller to find the exact page and page position (e.g., slot or location within the page) at which an item listing would appear, if a seller was to perform a search containing a particular keyword or keywords. For example, in this example, the item listing would appear at position 28 of page two in the set of search results pages, if a potential buyer was to perform a keyword search with the keywords "AAA rechargeable batteries." With this tool, a seller can manipulate the description of his or her item listing and repeat the search to determine whether the new description improves or hurts the position of the item listing for a particular keyword query. Please note: Descriptions are synonymous to “tag.”
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Rehman, that display ranked listings to the seller based upon ranking scores and facilitate manipulation by the seller listing description/attribute/keywords in order to improve listing rank, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Rehman to the teachings of Admissions-Saxena would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, confidence scores are ranked and are compared against a threshold score and the user who posted the content item(s)  
selecting products of the set having at least a threshold position in the ranking; and
Rejection is based upon the teachings and rationale applied to claim 2.
displaying information identifying each of the selected products to the user in an order corresponding to positions of the selected objects in the ranking via the interface. 
Rejection is based upon the teachings and rationale applied to claim 2.
Regarding claims 3-5: Rejections are based upon the teachings and rationale applied to claim 2.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena-Rehman, see at least Rehman: Fig. 7 for tag suggestions.
Regarding claim 7: Rejections is based upon the teachings and rationale applied to claim 1 and further taught and/or suggested by Admissions-Saxena-Rehman, Once the seller revises the content-item that includes the tag and the confidence score is updated, the content item can be displayed to another user, e.g. social media user.
Regarding claims 12-17: Rejections are based upon the teachings and rationale applied to claims 1, 11 and dependents of claim 1 reciting similar subject matter.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0320112 (Bansal et al.) October 8, 2020 “Personalized Dynamic Content via Content Tagging and Transfer Learning,” discloses: 
[Bansal: 0002] A variety of industries rely on the creation and distribution of multimedia content. For example, the media industry generates content for users to consume, and the advertising industry generates content to inform users about a product and to encourage them to make a purchase. However, with the development and widespread distribution of content creation and telecommunication technologies, more and more multimedia content is being generated by consumers.
[Bansal: 0003] User generated content (UGC) is often posted on websites and other social media platforms that specialize in boating and distributing such content. UGC may be any form of content, such as images, videos, text and audio, that has been created and posted by users (e.g., users posting reviews of a product, a service, or an establishment such as a restaurant on an online platform). UGC may be used for a wide range of applications, including problem processing, news, entertainment, advertising, information sharing and research. In some cases, UGC may be created and published without guidance or intervention from traditional gatekeepers such as newspaper editors, publishers and news shows. Some marketers believe that UGC is an important influence that impacts user decisions to buy products and services.
[Bansal: 0004] In many cases, it is difficult for those in industry to utilize the vast amount of content being created by users. For example, users may generate content related to a product that could potentially be useful to the maker of the product. However, manually identifying, tagging, and distributing such content could be very costly and inefficient. In addition, many systems that automate this process are incapable of accommodating a dynamic and rapidly changing pool of content. This may result in the need for frequent inefficient updates and/or ‘cold start’ issues that result in lost time and money. Please note: Basal is attempting to solve the same problem as Applicant.
[Bansal: 0021] In one embodiment of the present disclosure, an auto-tagger generates a set of tags from a content element. Each tag may be associated with a confidence level. Each tag may be represented in a word vector space, and the resulting word vector may be used as input into a content personalization engine along with a set of user attributes (i.e., characteristics of the user who will view the content). 
[Bansal: 0040] Learning component 175 may receive a training set including multiple model inputs and multiple model targets based on user 100 feedback for the model inputs, where each model input includes a training user 100 profile and one or more training attribute tags. Learning component 175 may also train the content personalization engine 130 based on the training set. Learning component 175 may also update the content personalization engine 130 based on the feedback. In some examples, the content personalization engine 130 is trained based at least in part on a random forest learning model. In other examples, other machine learning models may be used as in addition to, or as an alternative to the random forest model.
[Bansal: 0045] Content element 210 may represent an image, text, video, or other media element from a content pool. Content tags 215 may be generated based on the content element 210. For example, based on Content element 210, the Content tags 215 may include “woman”, “glasses”, “portrait”, and “face”. The content tags 215 may also be associated with confidence levels representing the likelihood that the image contains a prominent representation of each particular tag. In some cases, content tags 215 may be generated by an auto-tagger, which may be based on a machine learning algorithm. Content tags 215 may be an example of, or include aspects of, the corresponding element or elements described with reference to FIG. 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        December 1, 2021